Citation Nr: 1418182	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-17 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right leg disability, to include stress fracture, and if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen the Veteran's claim of entitlement to service connection for right leg stress fracture.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in November 2012.  A transcript of the hearing has been associated with the record.

In order to ensure a complete review of the evidence, the Board has reviewed both the paper claims file and records contained in the Veteran's Virtual VA electronic file.

The issue of issue of entitlement to service connection for a right leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1999 decision, the RO denied service connection for right leg stress fracture; the Veteran did not appeal.

2.  The evidence added to the record since the February 1999 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right leg disability.


CONCLUSIONS OF LAW

1.  The February 1999 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right leg disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the Board's reopening of the claim of entitlement to service connection for right leg stress fracture, further discussion of the VCAA is not necessary at this time.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In this case, service connection for right leg stress fracture was denied in a February 1999 rating decision.  The RO specified that service connection was denied because there was no evidence of treatment during service for right leg stress fracture.

At the time of the February 1999 rating decision, the record did not include evidence indicating an injury to the veteran's right leg during service.

The evidence added to the record since the February 1999 rating decision includes a sworn statement by a service colleague indicating that the Veteran sustained a stress fracture in his right leg during artillery training.  Also added to the record is the July 2011 report by a private physician indicating that radiographs revealed evidence of an old stress fracture below the right knee.  Because the evidence added to the record since the February 1999 rating decision includes that suggesting that an in-service injury to the Veteran's right leg, the Board finds that a defect existing at the time of the February 1999 decision is cured, and the claim may be reopened.

The reopened claim is addressed in the REMAND which follows.


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a right leg disability is granted.


REMAND

The Veteran maintains that he has a right leg disability that is related to a stress fracture in service.  The statement by a service colleague indicates that a stress fracture occurred during artillery training at Ft. Sill during the period between January 1991 and March 1991.  Because there are competent statements attesting to an injury to the right leg in service and a medical report indicating an old stress fracture, the Board concludes that a VA examination is warranted to identify any currently present right leg disability and its etiology.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further notes that at his November 2012 hearing, the Veteran raised the theory of entitlement to service connection for the claimed right leg disability as secondary to his service-connected left leg stress fracture residuals.  This should be considered in future adjudication of the Veteran's claim.

The Board also notes that the Veteran specifically identified treatment at Reynolds Army Community Hospital at Ft. Sill during the period he was present there for artillery training.  A deferred rating decision dated in July 2011 directs that the Veteran be contacted for dates of treatment, and that a request be sent to the Army hospital for treatment records.  A subsequent RO memorandum dated in September 2011 concludes that the identified records were not available for review, and that all efforts to obtain the records had been exhausted.  Notably, this memorandum does not indicate that either Reynolds Army Community Hospital or the service department was contacted with a request for these relevant records.  This should be accomplished.

In light of the above discussion, the Board has concluded that the reopened claim requires additional development.  Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency, to include the service department and Reynolds Army Community Hospital, to obtain records of treatment for a right leg stress fracture for the period from January 24, 1991 to March 4, 1991.

All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).

2.  Schedule the Veteran for a VA examination to determine the etiology of any currently present right leg disability, to include stress fracture residuals.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran. 

All indicated studies should be performed, and their results reported. 

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present right leg disability, to include stress fracture residuals.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such finding pertaining to the right leg is related to any disease or injury in service. 

The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such finding pertaining to the right leg is related by way of either causation or aggravation to the service-connected left leg stress fracture.  With respect to aggravation, the question is whether the right leg stress fracture was permanently aggravated by the left leg stress fracture, and if so, whether a base-line level of disability prior to the aggravation is ascertainable.  

The complete rationale for all opinions expressed should be set forth in the examination report.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the action above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


